Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED April 30, 2008 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8174 Conolog Corporation (Exact name of registrant as specified in its charter) Delaware 22-1847286 (State or other jurisdiction of organization) (I. R. S. Employer Identification No.) 5 Columbia Road Somerville, NJ 08876 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (908) 722-8081 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirement for the past 90 days. YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequently to the distribution of securities under a plan confirmed by a court. YES NO APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares Outstanding at June 9, 2008 Class (Inclusive of Treasury Stock) Common Stock, $0.01 par value INDEX PART I FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of April 30, 2008 (Unaudited) and July 31, 2007 (Audited) Condensed Consolidated Statements of Operations for the three and nine months ended April 30, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Cash Flows for the nine months ended April 30, 2008 and 2007 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND FINANCIAL CONDITION Item 3. CONTROLS AND PROCEDURES PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Item 3. DEFAULTS UPON SENIOR SECURITIES Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Item 5. OTHER INFORMATION Item 6. EXHIBITS SIGNATURES AND CERTIFICATIONS 2 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets ASSETS April 30, 2008 July 31, 2007 (Unaudited) (Audited) Current Assets: Cash and Cash equivalents $ $ Certificate of deposit Accounts receivable, net of allowance Prepaid expenses Current portion of note receivable Inventory Other current assets Total Current Assets Property and equipment: Machinery and equipment Furniture and fixtures Automobiles Computer software Leasehold improvements Total property and equipment Less: accumulated depreciation ) ) Net Property and Equipment Other Assets: Deferred financing fees, net of amortization Note receivable, net of current portion Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 3 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheet, Continued LIABILITIES AND STOCKHOLDERS' EQUITY April 30, 2008 July 31, 2007 (Unaudited) (Audited) Current Liabilities: Accounts payable $ $ Accrued expenses - Total Current Liabilities Non-Current Liabilities: Convertible Debenture, net of discount Total Liabilities Stockholders Equity Preferred stock, par value $.50; Series A; 4% cumulative; 162,000 shares authorized; 155,000 shares issued and outstanding at April 30, 2008 and July 31, 2007 , respectively. Preferred stock, par value $.50; Series B; $.90 cumulative; 2,000,000 shares authorized; 1,197 shares issued and outstanding at April 30, 2008 and July 31, 2007 , respectively. Common stock, par value $0.01; 30,000,000 shares authorized; 5,718,664 and 3,875,542 shares issued and outstanding at April 30, 2008 and July 31, 2007 respectively including 220 shares held in treasury. Contributed capital Accumulated deficit ) ) Treasury shares at cost ) ) Deferred compensation ) ) Prepaid consulting ) ) Total Stockholders Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 4 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For the Three Months For the Nine Months Ended April 30, Ended April 30, OPERATING REVENUES Product revenue $ Cost of product revenue Materials and labor used in production Write down of obsolete inventory parts - Total Cost of product revenue Gross Profit (Loss) from Operations ) ) Selling, general and administrative expenses General and adminitsrative Stock compensation Stock compliance Research and development - - Professional fees Marketing and trade shows Total Selling, general and admintrative expenses Loss Before Other Income (Expenses) OTHER INCOME (EXPENSES) Interest expense ) - ) - Interest income Induced conversion cost - - ) ) Write off of discount on converted debt - - ) - Amortization of deferred loan discount ) Amortization of deferred loan cost ) Total Other Income (Expense) Loss before provision for income taxes $ (841,825 ) $ (1,616,218 ) $ (5,018,894 ) $ (6,457,139 ) Provision for income taxes - NET LOSS APPLICABLE TO COMMON SHARES $ ) $ ) $ ) $ ) NET LOSS PER BASIC AND DILUTED COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of the condensed consolidated financial statements 5 CONOLOG CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED April 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of deferred compensation Amortization of prepaid consulting expense - Write off of discount on converted debt - Induced conversion cost Shares issued for services - Amortization of discount on debenture Write down of obsolete inventory Write down of research and development - ) Changes in assets and liabilities (Increase) decrease in accounts receivable ) (Increase) in accounts receivable - other ) ) (Increase) decrease in prepaid expenses ) (Increase) in inventories ) ) (Increase) decrease in deferred loan closings costs ) Decrease in accounts payable ) ) Decrease in accrued expenses and other liabilities ) ) Net cash used in operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of certificates of deposit ) ) Redemption of certificates of deposit - Purchase of equipment and leasehold improvements ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of stock and warrants Proceeds from convertible debenture - Proceeds from note receivable Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENT ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest expense $ $ - Income Taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NONCASH ACTIVITIES: Debt converted to equity $ $ Common stock issued for deferred compensation $ $ Common stock issued for services provided $ - $ The accompanying notes are an integral part of the condensed consolidated financial statements 6 CONOLOG CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED APRIL 30, 2008 (Unaudited) Note 1  Unaudited Financial Statements These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Annual Report on Form 10-KSB for the year ended July 31, 2007. Since certain information and footnote disclosures normally included in condensed financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the instructions to Form 10-QSB of Regulation S-B as promulgated by the Securities and Exchange Commission, these condensed consolidated financial statements specifically refer to the footnotes to the condensed consolidated financial statements of the Company as of July 31, 2007. In the opinion of management, these unaudited interim condensed consolidated financial statements reflect all adjustments and disclosures necessary for a fair statement of the financial position and results of operations and cash flows of the Company for the interim periods presented. Such adjustments consisted only of those of a normal recurring nature. Results of operations for the nine months ended April 30, 2008 should not necessarily be taken as indicative of the results of operations that may be expected for the fiscal year ending July 31, 2008. Note 2  Conversion of Debt On March 12, 2007 a private placement of an aggregate of $2,825,000 of Convertible Debentures was placed with 8 investors. The Convertible Debentures, subject to stockholder approval as required by any applicable Nasdaq rules, are convertible into an aggregate of 1,412,500 shares of the common stock of the Company. The Conversion Price of the Convertible Debentures is $2.00 per share. The investors also received warrants to purchase an aggregate of 1,412,500 shares of the Companys common stock at an exercise price of $2.88 per share, exercisable beginning at any time on the sooner of September 8, 2007 or the date the Companys stockholders approves the issuance of the Companys common stock issuable on conversion of the Convertible Debentures (if such approval is required by the applicable rules of the Nasdaq) through the fifth anniversary of the issuance. In addition, the selling agent (including certain of its employees and affiliates) was granted a warrant to acquire 282,500 shares of the Companys common stock. The Company received net proceeds of $2,487,500. On September 7, 2007, the Companys Board of Directors voted unanimously to adjust the original conversion price of their outstanding debentures from $2.00 to $1.40 resulting in the reduction in Notes payable of $ 1,246,171. On December 26, 2007, the Companys Board of Directors voted unanimously to further adjust the original conversion price of their outstanding debentures from $1.40 to $1.05. There has been no reduction in Notes payable as of this filing. Note 3  Private Equity Placement On November 2, 2007, the Company issued and sold in a private placement (the Private Placement), an aggregate of 953,000 shares of common stock (the Common Shares) at a purchase price of $1.40 per share, and warrants to purchase 476,500 shares of the Companys common stock, which are exercisable for a period commencing six months from November 2, 2007 for five years to November 2, 2012, at an exercise price of $1.66 per share (the Subscriber Warrants). From the sale of the Common Shares, the Company received net proceeds of $1,163,268 after deducting attorneys' fees, printing fees and other miscellaneous fees related to the Private Placement. Note 4 - Nasdaq Notification On March 20, 2008 Conolog received a Nasdaq Staff Deficiency Letter stating that, as the bid price of the Companys common stock has closed below the minimum $1.00 per share requirement for continued listing on the Nasdaq Capital Market set forth in Marketplace Rule 4310( c)(4), in accordance with Marketplace Rule 4310( c) (8)(D), the Company will be provided 180 calendar days , or until September 16, 2008, to regain compliance. If at any time before September 16, 2008, the bid price of the Companys stock closes at $1.00 per share or more for a minimum of 10 consecutive business days Nasdaq will provide written notification that the Company complies with the rule. 7 Note 5  Reclassification Certain reclassifications have been made to the April 30, 2007 condensed consolidated financial statements to conform to the 2008 presentation. These changes had no effect on net loss or cash flow for the three and nine month period ended April 30, 2007. Note 6  Major Customers The Companys revenues from five customers accounted for $552,633 or 63% of total revenues in the nine months ended April 30, 2008. Total amounts due from these customers at April 30, 2008 were $182,054 or 75% of total accounts receivable. One of the five customers did not account for 10% or more of total revenues, which is the definition of a major customer, but they are included here because amounts due from them at April 30, 2008 totaled $29,932, or 12% of total accounts receivable. Note 7  Subsequent Events At a Special Meeting of Shareholders held on May 21, 2008 a proposal was approved amending the Corporations Certificate of Incorporation to effect a one-for-four reverse split of the Corporations Common Stock.
